Exhibit 10.4

 

SECURITY AGREEMENT

 

This Security Agreement (the “Agreement”) is dated as of February 20, 2004, by
and among Nobel Learning Communities, Inc., a Delaware corporation (the
“Borrower”), and the other parties executing this Agreement under the heading
“Debtors” (the Borrower and such other parties, along with any parties who
execute and deliver to the Agent an agreement substantially in the form attached
hereto as Schedule G, being hereinafter referred to collectively as the
“Debtors” and individually as a “Debtor”), each with its mailing address as set
forth in Section 14(b) below, and Harris Trust and Savings Bank, an Illinois
banking corporation (“HTSB”), with its mailing address as set forth in Section
14(b) below, acting as administrative agent hereunder for the Secured Creditors
hereinafter identified and defined (HTSB acting as such administrative agent and
any successor or successors to HTSB acting in such capacity being hereinafter
referred to as the “Agent”).

 

PRELIMINARY STATEMENTS

 

A. The Borrower, the other Debtors, and HTSB, individually and as Agent, have
entered into a Credit Agreement dated as of February 20, 2004 (such Credit
Agreement, as the same may be amended or modified from time to time, including
amendments and restatements thereof in its entirety, being hereinafter referred
to as the “Credit Agreement”), pursuant to which HTSB and other banks and
financial institutions and letter of credit issuers from time to time party to
the Credit Agreement (HTSB, in its individual capacity, and such other banks and
financial institutions being hereinafter referred to collectively as the
“Lenders” and individually as a “Lender” and such letter of credit issuers being
hereinafter referred to collectively as the “L/C Issuers” and individually as a
“L/C Issuer”) have agreed, subject to certain terms and conditions, to extend
credit and make certain other financial accommodations available to the Borrower
(the Agent, the L/C Issuers, and the Lenders, together with affiliates of the
Lenders with respect to Hedging Liability and Funds Transfer and Deposit Account
Liability referred to below, being hereinafter referred to collectively as the
“Secured Creditors” and individually as a “Secured Creditor”).

 

B. In addition, one or more of the Debtors may from time to time be liable to
the Lenders and/or their affiliates with respect to Hedging Liability and/or
Funds Transfer and Deposit Account Liability (as such terms are defined in the
Credit Agreement).

 

C. As a condition to extending credit to the Borrower under the Credit
Agreement, the Secured Creditors have required, among other things, that each
Debtor grant to the Agent for the benefit of the Secured Creditors a lien on and
security interest in the personal property and fixtures of such Debtor described
herein subject to the terms and conditions hereof.

 

D. The Borrower owns, directly or indirectly, equity interests in each other
Debtor and the Borrower provides each of the other Debtors with financial,
management, administrative, and technical support which enables such Debtors to
conduct their businesses in an orderly and efficient manner in the ordinary
course.



--------------------------------------------------------------------------------

E. Each Debtor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Secured Creditors to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Terms defined in Credit Agreement. Except as otherwise provided in
Section 2 below, all capitalized terms used herein without definition shall have
the same meanings herein as such terms have in the Credit Agreement. The term
“Debtor” and “Debtors” as used herein shall mean and include the Debtors
collectively and also each individually, with all grants, representations,
warranties, and covenants of and by the Debtors, or any of them, herein
contained to constitute joint and several grants, representations, warranties,
and covenants of and by the Debtors; provided, however, that unless the context
in which the same is used shall otherwise require, any grant, representation,
warranty or covenant contained herein related to the Collateral shall be made by
each Debtor only with respect to the Collateral owned by it or represented by
such Debtor as owned by it.

 

Section 2. Grant of Security Interest in the Collateral. As collateral security
for the Secured Obligations defined below, each Debtor hereby grants to the
Agent for the benefit of the Secured Creditors a lien on and security interest
in, and right of set-off against, and acknowledges and agrees that the Agent has
and shall continue to have for the benefit of the Secured Creditors a continuing
lien on and security interest in, and right of set-off against, all right,
title, and interest in and to all personal property and fixtures of each Debtor,
whether now owned or existing or hereafter created, acquired or arising,
including all of the following:

 

(a) Accounts (including Health-Care-Insurance Receivables, if any);

 

(b) Chattel Paper;

 

(c) Instruments (including Promissory Notes);

 

(d) Documents;

 

(e) General Intangibles (including Payment Intangibles and Software, patents,
trademarks, tradestyles, copyrights, and all other intellectual property rights,
including all applications, registration, and licenses therefor, and all
goodwill of the business connected therewith or represented thereby);

 

(f) Letter-of-Credit Rights;

 

(g) Supporting Obligations;

 

(h) Deposit Accounts;

 

-2-



--------------------------------------------------------------------------------

(i) Investment Property (including certificated and uncertificated Securities,
Securities Accounts, Security Entitlements, Commodity Accounts, and Commodity
Contracts);

 

(j) Inventory;

 

(k) Equipment (including all software, whether or not the same constitutes
embedded software, used in the operation thereof);

 

(l) Fixtures;

 

(m) Commercial Tort Claims (as described on Schedule F hereto or on one or more
supplements to this Agreement);

 

(n) Rights to merchandise and other Goods (including rights to returned or
repossessed Goods and rights of stoppage in transit) which is represented by,
arises from, or relates to any of the foregoing;

 

(o) Monies, personal property, and interests in personal property of such Debtor
of any kind or description now held by any Secured Creditor or at any time
hereafter transferred or delivered to, or coming into the possession, custody or
control of, any Secured Creditor, or any agent or affiliate of any Secured
Creditor, whether expressly as collateral security or for any other purpose
(whether for safekeeping, custody, collection or otherwise), and all dividends
and distributions on or other rights in connection with any such property;

 

(p) Supporting evidence and documents relating to any of the above-described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, and all rights of such Debtor to
retrieve the same from third parties, written applications, credit information,
account cards, payment records, correspondence, delivery and installation
certificates, invoice copies, delivery receipts, notes and other evidences of
indebtedness, insurance certificates and the like, together with all books of
account, ledgers, and cabinets in which the same are reflected or maintained;

 

(q) Accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and

 

(r) Proceeds and products of the foregoing, and all insurance of the foregoing
and proceeds thereof;

 

all of the foregoing being herein sometimes referred to as the “Collateral”. All
terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of Illinois as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide. For purposes of this
Agreement, the term “Receivables” means all rights to the payment of a

 

-3-



--------------------------------------------------------------------------------

monetary obligation, whether or not earned by performance, and whether evidenced
by an Account, Chattel Paper, Instrument, General Intangible, or otherwise and
(b) ”Subsidiaries Interests” means all equity interests held by a Debtor in its
Subsidiaries (as that term is defined in the Credit Agreement), whether such
equity interests constitute Investment Property or General Intangibles under the
UCC.

 

Section 3. Secured Obligations. This Agreement is made and given to secure, and
shall secure, the prompt payment and performance when due of (a) any and all
indebtedness, obligations, and liabilities of the Debtors, and of any of them
individually, to the Secured Creditors, and to any of them individually, under
or in connection with or evidenced by the Credit Agreement or any other Loan
Documents, including, without limitation, all obligations evidenced by the Notes
of the Borrower heretofore or hereafter issued under the Credit Agreement, all
obligations of the Borrower to reimburse the Secured Creditors for the amount of
all drawings on all Letters of Credit issued pursuant to the Credit Agreement
and all other obligations of the Borrower under all Applications for Letters of
Credit, all obligations of the Debtors, and of any of them individually, with
respect to any Hedging Liability, all obligations of the Debtors, and of any of
them individually, with respect to any Funds Transfer and Deposit Account
Liability, and all obligations of the Debtors, and of any of them individually,
arising under any guaranty issued by it relating to the foregoing or any part
thereof, in each case whether now existing or hereafter arising (and whether
arising before or after the filing of a petition in bankruptcy and including all
interest accrued after the petition date), due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired and
(b) any and all expenses and charges, legal or otherwise, suffered or incurred
by the Secured Creditors, and any of them individually, in collecting or
enforcing any of such indebtedness, obligations, and liabilities or in realizing
on or protecting or preserving any security therefor, including, without
limitation, the lien and security interest granted hereby (all of the
indebtedness, obligations, liabilities, expenses, and charges described above
being hereinafter referred to as the “Secured Obligations”). Notwithstanding
anything in this Agreement to the contrary, the right of recovery against any
Debtor under this Agreement (other than the Borrower to which this limitation
shall not apply) shall not exceed $1.00 less than the lowest amount which would
render such Debtor’s obligations under this Agreement void or voidable under
applicable law, including fraudulent conveyance law.

 

Section 4. Covenants, Agreements, Representations and Warranties. Each Debtor
hereby covenants and agrees with, and represents and warrants to, the Secured
Creditors that:

 

(a) Each Debtor is duly organized and validly existing in good standing under
the laws of the jurisdiction of its organization. Each Debtor is the sole and
lawful owner of its Collateral, and has full right, power, and authority to
enter into this Agreement and to perform each and all of the matters and things
herein provided for. The execution and delivery of this Agreement, and the
observance and performance of each of the matters and things herein set forth,
will not (i) contravene or constitute a default under any provision of law or
any judgment, injunction, order or decree binding upon any Debtor or any
provision of any Debtor’s organizational documents (e.g., charter, articles or
certificate of incorporation and by-laws, articles or certificate of formation
and limited liability company operating agreement, partnership agreement or
similar organizational

 

-4-



--------------------------------------------------------------------------------

documents) or any covenant, indenture or agreement of or affecting any Debtor or
any of its property or (ii) result in the creation or imposition of any lien or
encumbrance on any property of any Debtor except for the lien and security
interest granted to the Agent hereunder.

 

(b) Each Debtor’s respective chief executive office is at the location listed
under Column 2 on Schedule A attached hereto opposite such Debtor’s name; and as
of the date hereof such Debtor has no other executive offices or places of
business other than those listed under Column 3 on Schedule A attached hereto
opposite such Debtor’s name. The Collateral is and shall remain in such Debtor’s
possession or control at the locations listed under Columns 2 and 3 on Schedule
A attached hereto opposite such Debtor’s name (collectively for each Debtor, the
“Permitted Collateral Locations”), except for (i) Collateral which in the
ordinary course of the Debtor’s business is in transit between Permitted
Collateral Locations and (ii) Collateral aggregating less than $100,000 in fair
market value outstanding at any one time. If for any reason any Collateral is at
any time kept or located at a location other than a Permitted Collateral
Location, the Agent shall nevertheless have and retain a lien on and security
interest therein. The Debtors own and shall continue to own the Permitted
Collateral Locations except to the extent otherwise disclosed under Columns 2
and 3 on Schedule A. No Debtor shall move its chief executive office or maintain
a place of business at a location other than those specified under Columns 2 or
3 on Schedule A or permit any Collateral to be located at a location other than
a Permitted Collateral Location, in each case without first providing the Agent
at least 30 days prior written notice of the Debtor’s intent to do so; provided
that, unless the Agent and the Required Lenders otherwise consent, each Debtor
shall at all times maintain its chief executive office, places of business, and
Permitted Collateral Locations in the United States of America and such Debtor
shall have taken all action reasonably requested by the Agent to maintain the
lien and security interest of the Agent in the Collateral at all times fully
perfected and in full force and effect.

 

(c) Each Debtor’s legal name, jurisdiction of organization and organizational
number (if any) are correctly set forth under Column 1 on Schedule A of this
Agreement. No Debtor has transacted business at any time during the immediately
preceding five-year period, and does not currently transact business, under any
other legal names or trade names other than the prior legal names and trade
names (if any) set forth on Schedule B attached hereto. No Debtor shall change
its jurisdiction of organization without the Agent’s prior written consent. No
Debtor shall change its legal name or transact business under any other trade
name without first giving 30 days’ prior written notice of its intent to do so
to the Agent.

 

(d) The Collateral and every part thereof is and shall be free and clear of all
security interests, liens (including, without limitation, mechanics’, laborers’
and statutory liens), attachments, levies, and encumbrances of every kind,
nature, and description and whether voluntary or involuntary, except for the
lien and security interest of the Agent therein and other Liens permitted by
Section 8.8 of the Credit Agreement (herein, the “Permitted Liens”). Each Debtor
shall warrant and defend the Collateral against any claims and demands of all
persons at any time claiming the same or any interest in the Collateral adverse
to any of the Secured Creditors.

 

-5-



--------------------------------------------------------------------------------

(e) Each Debtor will promptly pay when due all taxes, assessments, and
governmental charges and levies upon or against it or its Collateral, in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings which prevent attachment of any lien resulting therefrom
to, foreclosure on or other realization upon any Collateral and preclude
interference with the operation of its business in the ordinary course and such
Debtor shall have established adequate reserves therefor.

 

(f) Each Debtor agrees it will not waste or destroy the Collateral or any part
thereof and will not be negligent in the care or use of any Collateral. Each
Debtor agrees it will not use, manufacture, sell or distribute any Collateral in
violation of any statute, ordinance or other governmental requirement. Each
Debtor will perform in all respects its obligations under any contract or other
agreement constituting part of the Collateral except where the failure to so
perform could not reasonably be expected to have a Material Adverse Effect, it
being understood and agreed that the Secured Creditors have no responsibility to
perform such obligations.

 

(g) Subject to Sections 5(c), 6(a), 7(b), 7(c), and 8(c) hereof and the terms of
the Credit Agreement (including, without limitation, Section 8.10 thereof), each
Debtor agrees it will not, without the Agent’s prior written consent, sell,
assign, mortgage, lease, or otherwise dispose of the Collateral or any interest
therein.

 

(h) Each Debtor will insure its Collateral consisting of tangible personal
property against such risks and hazards as other companies similarly situated
insure against, and including in any event loss or damage by fire, theft,
burglary, pilferage, and loss in transit (other than as a result of common
carriage), in amounts and under policies containing loss payable clauses to the
Agent as its interest may appear (and, if the Agent requests, naming the Agent
as additional insureds therein) by insurers reasonably acceptable to the Agent.
All premiums on such insurance shall be paid by the Debtors and the policies of
such insurance (or certificates therefor) delivered to the Agent. All insurance
required hereby shall provide that any loss shall be payable notwithstanding any
act or negligence of the relevant Debtor, shall provide that no cancellation
thereof shall be effective until at least 30 days after receipt by the relevant
Debtor and the Agent of written notice thereof, and shall be reasonably
satisfactory to the Agent in all other respects. In case of any material loss,
damage to or destruction of the Collateral or any part thereof, the relevant
Debtor shall promptly give written notice thereof to the Agent generally
describing the nature and extent of such damage or destruction. In case of any
loss, damage to or destruction of the Collateral or any part thereof, the
relevant Debtor, whether or not the insurance proceeds, if any, received on
account of such damage or destruction shall be sufficient for that purpose, at
such Debtor’s cost and expense, will promptly repair or replace the Collateral
so lost, damaged or destroyed, except to the extent such Collateral is not
necessary to the conduct of such Debtor’s business in the ordinary course. In
the event any Debtor shall receive any proceeds of such insurance in

 

-6-



--------------------------------------------------------------------------------

an amount exceeding $100,000 in the aggregate for all Debtors with respect to
any event or occurrence, such Debtor shall notify the Agent and, upon the
Agent’s request, immediately pay over such proceeds of insurance to the Agent
which will thereafter be applied to the reduction of the Secured Obligations
(whether or not then due) or held as collateral security therefor, as provided
for in the Credit Agreement; provided, however, that the Agent agrees to release
such insurance proceeds to the relevant Debtor for replacement or restoration of
the portion of the Collateral lost, damaged or destroyed if, but only if, (i) at
the time of release no Default or Event of Default exists, (ii) the relevant
Debtor has requested that the Agent so release such insurance proceeds, and
(iii) the Agent has received evidence reasonably satisfactory to it that the
collateral lost, damaged or destroyed has been or will be replaced or restored
to substantially its condition immediately prior to the loss, destruction or
other event giving rise to the payment of such insurance proceeds. Each Debtor
hereby authorizes the Agent, at the Agent’s option, to adjust, compromise, and
settle any losses under any insurance afforded at any time after the occurrence
and during the continuation of any Default or Event of Default, and such Debtor
does hereby irrevocably constitute the Agent, its officers, agents, and
attorneys, as such Debtor’s attorneys-in-fact, with full power and authority
after the occurrence and during the continuation of any Default or Event of
Default to effect such adjustment, compromise, and/or settlement and to endorse
any drafts drawn by an insurer of the Collateral or any part thereof and to do
everything necessary to carry out such purposes and to receive and receipt for
any unearned premiums due under policies of such insurance. Unless the Agent
elects to adjust, compromise or settle losses as aforesaid, any adjustment,
compromise, and/or settlement of any losses under any insurance shall be made by
the relevant Debtor subject to final approval of the Agent (regardless of
whether or not an Event of Default shall have occurred) in the case of losses
exceeding $100,000. All insurance proceeds shall be subject to the lien and
security interest of the Agent hereunder.

 

UNLESS THE DEBTORS PROVIDE THE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS AGREEMENT, THE AGENT MAY PURCHASE INSURANCE AT THE DEBTORS’
EXPENSE TO PROTECT THE AGENT’S INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY,
BUT NEED NOT, PROTECT ANY DEBTOR’S INTERESTS IN THE COLLATERAL. THE COVERAGE
PURCHASED BY THE AGENT MAY NOT PAY ANY CLAIMS THAT ANY DEBTOR MAKES OR ANY CLAIM
THAT IS MADE AGAINST SUCH DEBTOR IN CONNECTION WITH THE COLLATERAL. THE DEBTORS
MAY LATER CANCEL ANY SUCH INSURANCE PURCHASED BY THE AGENT, BUT ONLY AFTER
PROVIDING THE AGENT WITH EVIDENCE THAT THE DEBTORS HAVE OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE AGENT PURCHASES INSURANCE FOR THE COLLATERAL,
THE DEBTORS WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING
INTEREST AND ANY OTHER CHARGES THAT THE AGENT MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE
SECURED OBLIGATIONS SECURED HEREBY. THE COSTS OF THE INSURANCE MAY BE MORE THAN
THE COST OF INSURANCE THE DEBTORS MAY BE ABLE TO OBTAIN ON THEIR OWN.

 

-7-



--------------------------------------------------------------------------------

(i) Each Debtor will at all times allow the Secured Creditors and their
respective representatives free access to and right of inspection of the
Collateral at such reasonable times and intervals as the Agent or any other
Secured Creditor may designate and, in the absence of any existing Default or
Event of Default, with reasonable prior written notice to the relevant Debtor.

 

(j) If any Collateral is in the possession or control of any agents or
processors of a Debtor and the Agent so requests, such Debtor agrees to notify
such agents or processors in writing of the Agent’s lien and security interest
therein and instruct them to hold all such Collateral for the Agent’s account
and subject to the Agent’s instructions. Each Debtor will, upon the request of
the Agent, authorize and instruct all bailees and any other parties, if any, at
any time processing, labeling, packaging, holding, storing, shipping or
transferring all or any part of the Collateral to permit the Secured Creditors
and their respective representatives to examine and inspect any of the
Collateral then in such party’s possession and to verify from such party’s own
books and records any information concerning the Collateral or any part thereof
which the Secured Creditors or their respective representatives may seek to
verify. As to any premises not owned by a Debtor wherein any of the Collateral
is located, if any, such Debtor shall, upon the Agent’s request, use good faith
efforts to cause each party having any right, title or interest in, or lien on,
any of such premises to enter into an agreement (any such agreement to contain a
legal description of such premises) whereby such party disclaims any right,
title, and interest in and lien on the Collateral, allows the removal of such
Collateral by the Agent or its agents or representatives, and otherwise is in
form and substance reasonably acceptable to the Agent.

 

(k) Upon the Agent’s request, each Debtor agrees from time to time to deliver to
the Agent such evidence of the existence, identity, and location of its
Collateral and of its availability as collateral security pursuant hereto
(including, without limitation, schedules describing all Receivables created or
acquired by such Debtor, copies of customer invoices or the equivalent and
original shipping or delivery receipts for all merchandise and other goods sold
or leased or services rendered by it, together with such Debtor’s warranty of
the genuineness thereof, and reports stating the book value of its Inventory and
Equipment by major category and location), in each case as the Agent may
reasonably request. The Agent shall have the right to verify all or any part of
the Collateral in any manner, and through any medium, which the Agent considers
appropriate and reasonable, and each Debtor agrees to furnish all assistance and
information, and perform any acts, which the Agent may require in connection
therewith.

 

(l) Each Debtor will comply in all material respects with the terms and
conditions of any and all leases, easements, right-of-way agreements, and other
agreements binding upon such Debtor or affecting the Collateral, in each case
which cover the premises wherein the Collateral is located, and any orders,
ordinances, laws or statutes of any city, state or other governmental entity,
department or agency having jurisdiction with respect to such premises or the
conduct of business thereon, in each case where the failure to so comply could
reasonably be expected to cause an Event of Default or result in the creation of
a Lien on a material portion of the Collateral.

 

-8-



--------------------------------------------------------------------------------

(m) Schedule C attached hereto contains a true, complete, and current listing of
all patents, trademarks, tradestyles, copyrights, and other intellectual
property rights (including all registrations and applications therefor) owned by
each of the Debtors as of the date hereof that are registered with any
governmental authority. The Debtors shall promptly notify the Agent in writing
of any additional intellectual property rights acquired or arising after the
date hereof, and shall submit to the Agent a supplement to Schedule C to reflect
such additional rights (provided any Debtor’s failure to do so shall not impair
the Agent’s security interest therein). Each Debtor owns or possesses rights to
use all franchises, licenses, patents, trademarks, trade names, tradestyles,
copyrights, and rights with respect to the foregoing which are required to
conduct its business. No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and the Debtors are not liable to any person for infringement under
applicable law with respect to any such rights as a result of its business
operations.

 

(n) Schedule F attached hereto contains a true, complete and current listing of
all Commercial Tort Claims held by the Debtors as of the date hereof, each
described by referring to a specific incident giving rise to the claim. Each
Debtor agrees to execute and deliver to the Agent an agreement in the form
attached hereto as Schedule H, or in such other form reasonably acceptable to
the Agent, promptly upon becoming aware of any Commercial Tort Claim of such
Debtor arising after the date hereof (provided any Debtor’s failure to do so
shall not impair the Agent’s security interest therein).

 

(o) Each Debtor agrees to execute and deliver to the Agent such further
agreements, assignments, instruments, and documents, and to do all such other
things, as the Agent may reasonably deem necessary or appropriate to assure the
Agent its lien and security interest hereunder, including, without limitation,
(i) such financing statements or other instruments and documents as the Agent
may from time to time reasonably require to comply with the UCC and any other
applicable law, (ii) such agreements with respect to patents, trademarks,
copyrights, and similar intellectual property rights as the Agent may from time
to time reasonably require to comply with the filing requirements of the United
States Patent and Trademark Office and the United States Copyright Office, and
(iii) such control agreements with respect to Deposit Accounts, Investment
Property, Letter-of-Credit Rights, and electronic Chattel Paper (except as
otherwise provided in the Credit Agreement), and to cause the relevant
depository institutions, financial intermediaries, and issuers to execute and
deliver such control agreements, as the Agent may from time to time reasonably
require (except as otherwise provided in the Credit Agreement). Each Debtor
hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Agent without notice thereof to such Debtor wherever
the Agent in its sole discretion desires to file the same. Each Debtor hereby
authorizes the Agent to file any and all financing statements covering the
Collateral or any part thereof as the Agent may require, including financing
statements describing the Collateral as “all assets” or “all personal property”
or words of like meaning. The Agent may order lien searches from time to time
against any Debtor and the Collateral, and the Debtors shall promptly reimburse
the Agent for all reasonable costs and expenses incurred in

 

-9-



--------------------------------------------------------------------------------

connection with such lien searches. In the event for any reason the law of any
jurisdiction other than Illinois becomes or is applicable to the Collateral or
any part thereof, or to any of the Secured Obligations, each Debtor agrees to
execute and deliver all such agreements, assignments, instruments, and documents
and to do all such other things as the Agent deems necessary or appropriate to
preserve, protect, and enforce the security interest of the Agent under the law
of such other jurisdiction. Each Debtor agrees to mark its books and records to
reflect the lien and security interest of the Agent in the Collateral.

 

(p) On failure of any Debtor to perform any of the covenants and agreements
herein contained, the Agent may, at its option and with prior written notice to
the Borrower (unless the giving of such notice is prohibited by law or the
giving of such notice or any delay in performance occasioned by the requirement
to give such notice would, in the reasonable opinion of the Agent, be reasonably
likely to cause damage to the Collateral or a reduction in the value thereof),
perform the same and in so doing may expend such sums as the Agent deems
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, liens, and encumbrances,
expenditures made in defending against any adverse claims, and all other
expenditures which the Agent may be compelled to make by operation of law or
which the Agent may make by agreement or otherwise for the protection of the
security hereof. All such sums and amounts so expended shall be repayable by the
Debtors upon demand, shall constitute additional Secured Obligations secured
hereunder, and shall bear interest from the date said amounts are expended at
the rate per annum (computed on the basis of a year of 365-366 days for the
actual number of days elapsed) determined by adding 2.0% per annum to the Base
Rate from time to time in effect plus the Applicable Margin from time to time in
effect for Base Rate Loans under the Revolving Credit, with any change in such
rate per annum as so determined by reason of a change in such Base Rate to be
effective on the date of such change in said Base Rate (such rate per annum as
so determined being hereinafter referred to as the “Default Rate”). No such
performance of any covenant or agreement by the Agent on behalf of a Debtor, and
no such advancement or expenditure therefor, shall relieve any Debtor of any
default under the terms of this Agreement or in any way obligate any Secured
Creditor to take any further or future action with respect thereto. The Agent,
in making any payment hereby authorized, may do so according to any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien or title or claim. The Agent, in performing any act
hereunder, shall be the sole judge of whether the relevant Debtor is required to
perform the same under the terms of this Agreement. The Agent is hereby
authorized to charge any account of any Debtor maintained with any Secured
Creditor for the amount of such sums and amounts so expended.

 

Section 5. Special Provisions Re: Receivables. (a) As of the time any Receivable
owned by a Debtor becomes subject to the security interest provided for hereby,
and at all times thereafter, such Debtor shall be deemed to have warranted as to
each such Receivable that all warranties of such Debtor set forth in this
Agreement are true and correct with respect to such

 

-10-



--------------------------------------------------------------------------------

Receivable; that such Receivable and all papers and documents relating thereto
are genuine and in all respects what they purport to be; that such Receivable is
valid and subsisting; that the amount of such Receivable represented as owing is
the correct amount actually and unconditionally owing, except for normal cash
discounts on normal trade terms in the ordinary course of business; that the
amount of such Receivable represented as owing is not disputed and is not
subject to any set-offs, credits, deductions or countercharges other than those
arising in the ordinary course of such Debtor’s business which, to the extent
that the aggregate amount of such set-offs, credits, deductions or
countercharges exceeds $50,000 at any one time, are disclosed to the Agent in
writing promptly upon such Debtor or the Borrower becoming aware that such
threshold amount has been exceeded and promptly upon such Debtor or the Borrower
becoming aware of any additional set-offs, credits, deductions or countercharges
at all times when such threshold amount has been exceeded; and, except as
disclosed to the Agent in writing at or prior to the time such Receivable is
created, that no surety bond was required or given in connection with such
Receivable or the contracts or purchase orders out of which the same arose.

 

(b) If any Receivable arises out of a contract with the United States of
America, or any state or political subdivision thereof, or any department,
agency or instrumentality of any of the foregoing, each Debtor agrees to
promptly so notify the Agent and, at the request of the Agent or the Secured
Creditors, execute whatever instruments and documents are required by the Agent
in order that such Receivable shall be assigned to the Agent and that proper
notice of such assignment shall be given under the federal Assignment of Claims
Act (or any successor statute) or any similar state or local statute, as the
case may be.

 

(c) Unless and until an Event of Default has occurred and is continuing any
merchandise or other goods which are returned by a customer or account debtor or
otherwise recovered may be resold by a Debtor in the ordinary course of its
business as presently conducted in accordance with Section 7(b) hereof; and,
during the existence of any Event of Default, such merchandise and other goods
shall be set aside at the request of the Agent and held by the relevant Debtor
as trustee for the Secured Creditors and shall remain part of the Secured
Creditors’ Collateral. Unless and until an Event of Default has occurred and is
continuing, the Debtors may settle and adjust disputes and claims with its
customers and account debtors, handle returns and recoveries, and grant
discounts, credits, and allowances in the ordinary course of its business as
presently conducted for amounts and on terms which the relevant Debtor in good
faith considers advisable; and, during the existence of any Event of Default, at
the Agent’s request, the Debtors shall notify the Agent promptly of all returns
and recoveries and, on the Agent’s request, deliver any such merchandise or
other goods to the Agent. During the existence of any Event of Default, at the
Agent’s request, the Debtors shall also notify the Agent promptly of all
disputes and claims and settle or adjust them at no expense to the Agent, but no
discount, credit or allowance other than on normal trade terms in the ordinary
course of business as presently conducted shall be granted to any customer or
account debtor and no returns of merchandise or other goods shall be accepted by
any Debtor without the Agent’s consent. The Agent may, at all times during the
existence of any Event of Default, settle or adjust disputes and claims directly
with customers or account debtors for amounts and upon terms which the Agent
considers advisable.

 

-11-



--------------------------------------------------------------------------------

(d) To the extent any Receivable or other item of Collateral is evidenced by an
Instrument or tangible Chattel Paper, each Debtor shall cause such Instrument or
tangible Chattel Paper to be pledged and delivered to the Agent; provided,
however, that, prior to the existence of a Default or Event of Default and
thereafter until otherwise required by the Agent, a debtor shall not be required
to deliver any such Instrument or tangible Chattel Paper if and only so long as
the aggregate unpaid principal balance of all such Instruments and tangible
Chattel Paper held by the Debtors and not delivered to the Agent hereunder is
less than $50,000 at any one time outstanding. Unless delivered to the Agent or
its agent, all tangible Chattel Paper and Instruments shall contain a legend
acceptable to the Agent indicating that such Chattel Paper or Instrument is
subject to the security interest of the Agent contemplated by this Agreement.

 

Section 6. Collection of Receivables. (a) Except as otherwise provided in this
Agreement, each Debtor shall make collection of its Receivables and may use the
same to carry on its business in accordance with sound business practice and
otherwise subject to the terms hereof.

 

(b) Upon the occurrence and during the continuation of any Event of Default,
whether or not the Agent has exercised any of its other rights under other
provisions of this Section 6, in the event the Agent requests any Debtor to do
so:

 

(i) all Instruments and tangible Chattel Paper at any time constituting part of
the Receivables (including any postdated checks) shall, upon receipt by such
Debtor, be immediately endorsed to and deposited with Agent; and/or

 

(ii) such Debtor shall instruct all customers and account debtors to remit all
payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Agent and which are
maintained at one or more post offices selected by the Agent.

 

(c) Upon the occurrence and during the continuation of any Event of Default,
whether or not the Agent has exercised any of its other rights under the other
provisions of this Section 6, the Agent or its designee may notify the relevant
Debtor’s customers and account debtors at any time that Receivables have been
assigned to the Agent or of the Agent’s security interest therein, and either in
its own name, or such Debtor’s name, or both, demand, collect (including,
without limitation, through a lockbox analogous to that described in Section
6(b)(ii) hereof), receive, receipt for, sue for, compound and give acquittance
for any or all amounts due or to become due on Receivables, and in the Agent’s
discretion file any claim or take any other action or proceeding which the Agent
may deem necessary or appropriate to protect and realize upon the security
interest of the Agent in the Receivables or any other Collateral.

 

(d) Any proceeds of Receivables or other Collateral transmitted to or otherwise
received by the Agent pursuant to any of the provisions of Sections 6(b) or 6(c)
hereof may be handled and administered by the Agent in and through a remittance
account or accounts maintained at the Agent or by the Agent at a commercial bank
or banks selected by the Agent (collectively the “Depositary Banks” and
individually a “Depositary Bank”), and each Debtor acknowledges that the
maintenance of such remittance accounts by the Agent is solely for the Agent’s
convenience

 

-12-



--------------------------------------------------------------------------------

and that the Debtors do not have any right, title or interest in such remittance
accounts or any amounts at any time standing to the credit thereof. The Agent
may, after the occurrence and during the continuation of any Event of Default,
apply all or any part of any proceeds of Receivables or other Collateral
received by it from any source to the payment of the Secured Obligations
(whether or not then due and payable), such applications to be made in such
amounts, in such manner and order, and at such intervals as the Agent may from
time to time in its discretion determine, but not less often than once each
week. The Agent need not apply or give credit for any item included in proceeds
of Receivables or other Collateral until the Depositary Bank has received final
payment therefor at its office in cash or final solvent credits current at the
site of deposit acceptable to the Agent and the Depositary Bank as such.
However, if the Agent does permit credit to be given for any item prior to a
Depositary Bank receiving final payment therefor and such Depositary Bank fails
to receive such final payment or an item is charged back to the Agent or any
Depositary Bank for any reason, the Agent may at its election in either instance
charge the amount of such item back against any such remittance accounts or any
Deposit Account of any Debtor subject to the lien and security interest of this
Agreement, together with interest thereon at the Default Rate. Concurrently with
each transmission of any proceeds of Receivables or other Collateral to any such
remittance account, upon the Agent’s request, the relevant Debtor shall furnish
the Agent with a report in such form as Agent shall reasonably require
identifying the particular Receivable or such other Collateral from which the
same arises or relates. Unless and until an Event of Default has occurred and is
continuing, the Agent will release proceeds of Collateral which the Agent has
not applied to the Secured Obligations as provided above from the remittance
account from time to time after receipt thereof. Each Debtor hereby indemnifies
the Secured Creditors from and against all liabilities, damages, losses,
actions, claims, judgments, and all reasonable costs, expenses, charges, and
attorneys’ fees suffered or incurred by any Secured Creditor because of the
maintenance of the foregoing arrangements; provided, however, that no Debtor
shall be required to indemnify any Secured Creditor for any of the foregoing to
the extent they arise solely from the gross negligence or willful misconduct of
the person seeking to be indemnified. The Secured Creditors shall have no
liability or responsibility to any Debtor for the Agent or any Depositary Bank
accepting any check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement whatsoever or be responsible for determining the
correctness of any remittance.

 

Section 7. Special Provisions Re: Inventory and Equipment. (a) Each Debtor shall
at its own cost and expense maintain, keep, and preserve its Inventory in good
and merchantable condition and keep and preserve its Equipment in good repair,
working order, and condition, ordinary wear and tear excepted.

 

(b) Each Debtor may, until an Event of Default has occurred and is continuing
and thereafter until otherwise notified by the Agent, use, consume, sell, and
lease the Inventory in the ordinary course of its business, but a sale in the
ordinary course of business shall not under any circumstance include any
transfer or sale in satisfaction, partial or complete, of a debt owing by such
Debtor.

 

-13-



--------------------------------------------------------------------------------

(c) Each Debtor may, until an Event of Default has occurred and is continuing
and thereafter until otherwise notified by the Agent, sell Equipment to the
extent permitted by Section 8.10 of the Credit Agreement.

 

(d) As of the time any Inventory or Equipment of a Debtor becomes subject to the
security interest provided for hereby and at all times thereafter, such Debtor
shall be deemed to have warranted as to any and all of such Inventory and
Equipment that all warranties of such Debtor set forth in this Agreement are
true and correct with respect to such Inventory and Equipment; and that all of
such Inventory and Equipment is located at a location set forth pursuant to
Section 4(b) hereof. Each Debtor warrants and agrees that none of its Inventory
is or will be consigned to any other person without the Agent’s prior written
consent.

 

(e) Except as otherwise provided in the Credit Agreement, upon the Agent’s
request, each Debtor shall at its own cost and expense cause the lien of the
Agent in and to any portion of the Collateral subject to a certificate of title
law to be duly noted on such certificate of title or to be otherwise filed in
such manner as is prescribed by law in order to perfect such lien and will cause
all such certificates of title and evidences of lien to be deposited with the
Agent.

 

(f) Except for Equipment from time to time located on the real estate described
on Schedule D attached hereto or as otherwise hereafter disclosed to the Agent
in writing, none of the Equipment is or will be attached to real estate in such
a manner that the same may become a fixture.

 

(g) If any of the Inventory is at any time evidenced by a document of title,
such document shall be promptly delivered by the relevant Debtor to the Agent.

 

Section 8. Special Provisions Re: Investment Property, Subsidiary Interests, and
Deposits. (a) Unless and until an Event of Default has occurred and is
continuing and thereafter until notified to the contrary by the Agent pursuant
to Section 10(d) hereof:

 

(i) each Debtor shall be entitled to exercise all voting and/or consensual
powers pertaining to its Investment Property and Subsidiary Interests, or any
part thereof, for all purposes not inconsistent with the terms of this
Agreement, the Credit Agreement or any other document evidencing or otherwise
relating to any Secured Obligations; and

 

(ii) each Debtor shall be entitled to receive and retain all cash dividends paid
upon or in respect of its Investment Property and Subsidiary Interests subject
to the lien and security interest of this Agreement.

 

(b) All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts) or Subsidiary
Interests of the Debtors on the date hereof is listed and identified on Schedule
E attached hereto and made a part hereof. Each Debtor shall promptly notify the
Agent of any other Investment Property or Subsidiary Interests acquired or
maintained by such Debtor after the date hereof, and shall submit to the Agent a
supplement to Schedule E to reflect such additional rights (provided any
Debtor’s failure to do so shall not impair the Agent’s security interest
therein). Certificates for all certificated securities

 

-14-



--------------------------------------------------------------------------------

now or at any time constituting Investment Property or Subsidiary Interests and
part of the Collateral hereunder shall be promptly delivered by the relevant
Debtor to the Agent duly endorsed in blank for transfer or accompanied by an
appropriate assignment or assignments or an appropriate undated stock power or
powers, in every case sufficient to transfer title thereto, including, without
limitation, all stock received in respect of a stock dividend or resulting from
a split-up, revision or reclassification of the Investment Property or
Subsidiary Interests or any part thereof or received in addition to, in
substitution of or in exchange for the Investment Property or Subsidiary
Interests or any part thereof as a result of a merger, consolidation or
otherwise. With respect to any uncertificated securities or any Investment
Property or Subsidiary Interests held by a securities intermediary, commodity
intermediary, or other financial intermediary of any kind, at the Agent’s
request, the relevant Debtor shall execute and deliver, and shall cause any such
issuer or intermediary to execute and deliver, an agreement among such Debtor,
the Agent, and such issuer or intermediary in form and substance satisfactory to
the Agent which provides, among other things, for the issuer’s or intermediary’s
agreement that it will comply with such entitlement orders, and apply any value
distributed on account of any Investment Property or Subsidiary Interests, as
directed by the Agent without further consent by such Debtor. The Agent may, at
any time after the occurrence and during the continuation of any Default or
Event of Default, cause to be transferred into its name or the name of its
nominee or nominees any and all of the Investment Property or Subsidiary
Interests hereunder.

 

(c) Unless and until an Event of Default has occurred and is continuing, each
Debtor may sell or otherwise dispose of any of its Investment Property to the
extent permitted by the Credit Agreement, provided that, except to the extent
permitted by the Credit Agreement, no Debtor shall sell or otherwise dispose of
any Subsidiary Interests without the prior written consent of the Agent. After
the occurrence and during the continuation of any Event of Default, no Debtor
shall sell all or any part of its Investment Property or Subsidiary Interests
without the prior written consent of the Agent.

 

(d) Each Debtor represents that on the date of this Agreement, none of its
Investment Property or Subsidiary Interests consists of margin stock (as such
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System) except to the extent such Debtor has delivered to the Agent a duly
executed and completed Form U-1 with respect to such stock. If at any time the
Investment Property or Subsidiary Interests or any part thereof consists of
margin stock, the relevant Debtor shall promptly so notify the Agent and deliver
to the Agent a duly executed and completed Form U-1 and such other instruments
and documents reasonably requested by the Agent in form and substance
satisfactory to the Agent.

 

(e) Notwithstanding anything to the contrary contained herein, in the event any
Investment Property or Subsidiary Interests is subject to the terms of a
separate security agreement in favor of the Agent, the terms of such separate
security agreement shall govern and control unless otherwise agreed to in
writing by the Agent.

 

(f) Each Debtor represents and warrants to, and agrees with, the Secured Party
as follows: (i) as of the date hereof, each Subsidiary is a valid and existing
entity of the type listed on Schedule E and is duly organized and existing under
applicable law; (ii) as of the date hereof, the Subsidiary Interests listed and
described on Schedule E hereto constitute the percentage of

 

-15-



--------------------------------------------------------------------------------

the equity interest in each Subsidiary set forth thereon owned by the relevant
Debtor; (iii) as of the date hereof, copies of the certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, and partnership agreement of each Subsidiary (each such agreement
being hereinafter referred to as an “Organizational Agreement”) heretofore
delivered to the Secured Party are true and correct copies thereof and have not
been amended or modified in any respect, and (iv) without the prior written
consent of the Secured Party, no Debtor will agree to any amendment or
modification to any Organizational Agreement which would in any manner adversely
affect or impair the Subsidiary Interests or reduce or dilute the rights of such
Debtor with respect to any Subsidiary Interests. Each Debtor shall perform when
due all of its material obligations under each Organizational Agreement.

 

(g) All Deposit Accounts of the Debtors on the date hereof are listed and
identified (by account number and depository institution) on Schedule E attached
hereto and made a part hereof. Each Debtor shall promptly notify the Agent of
any other Deposit Account opened or maintained by such Debtor after the date
hereof, and shall submit to the Agent a supplement to Schedule E to reflect such
additional accounts (provided any Debtor’s failure to do so shall not impair the
Agent’s security interest therein). With respect to any Deposit Account
maintained by a depository institution other than the Agent, except as otherwise
permitted by the Credit Agreement, such Debtor, the depository institution, and
the Agent shall execute and deliver an account control agreement in form and
substance satisfactory to the Agent which provides, among other things, for the
depository institution’s agreement that it will comply with instructions
originated by the Agent directing the disposition of the funds in the Deposit
Account without further consent by such Debtor.

 

Section 9. Power of Attorney. In addition to any other powers of attorney
contained herein, each Debtor hereby appoints the Agent, its nominee, or any
other person whom the Agent may designate as such Debtor’s attorney-in-fact,
with full power and authority upon the occurrence and during the continuation of
any Event of Default to sign such Debtor’s name on verifications of Receivables
and other Collateral; to send requests for verification of Collateral to such
Debtor’s customers, account debtors, and other obligors; to endorse such
Debtor’s name on any checks, notes, acceptances, money orders, drafts, and any
other forms of payment or security that may come into the Agent’s possession; to
endorse the Collateral in blank or to the order of the Agent or its nominee; to
sign such Debtor’s name on any invoice or bill of lading relating to any
Collateral, on claims to enforce collection of any Collateral, on notices to and
drafts against customers and account debtors and other obligors, on schedules
and assignments of Collateral, on notices of assignment and on public records;
to notify the post office authorities to change the address for delivery of such
Debtor’s mail to an address designated by the Agent; to receive, open, and
dispose of all mail addressed to such Debtor; and to do all things necessary to
carry out this Agreement. Each Debtor hereby ratifies and approves all acts of
any such attorney and agrees that neither the Agent nor any such attorney will
be liable for any acts or omissions nor for any error of judgment or mistake of
fact or law other than such person’s gross negligence or willful misconduct. The
Agent may file one or more financing statements disclosing its security interest
in all or any part of the Collateral. The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Secured Obligations have
been fully paid and satisfied and the commitments of the Lenders to extend
credit to or for the account of the Borrower under the Credit Agreement have
expired or otherwise terminated.

 

-16-



--------------------------------------------------------------------------------

Section 10. Defaults and Remedies. (a) The occurrence of any event or the
existence of any condition which is specified as an “Event of Default” under the
Credit Agreement shall constitute an “Event of Default” hereunder.

 

(b) Upon the occurrence and during the continuation of any Event of Default, the
Agent shall have, in addition to all other rights provided herein or by law, the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights or remedies are asserted and
regardless of whether the UCC applies to the affected Collateral), and further
the Agent may, without demand and, to the extent permitted by applicable law,
without advertisement, notice, hearing or process of law, all of which each
Debtor hereby waives to the extent permitted by applicable law, at any time or
times, sell and deliver any or all Collateral held by or for it at public or
private sale, at any securities exchange or broker’s board or at the Agent’s
office or elsewhere, for cash, upon credit or otherwise, at such prices and upon
such terms as the Agent deems advisable, in its discretion. In the exercise of
any such remedies, the Agent may sell the Collateral as a unit even though the
sales price thereof may be in excess of the amount remaining unpaid on the
Secured Obligations. Also, if less than all the Collateral is sold, the Agent
shall have no duty to marshal or apportion the part of the Collateral so sold as
between the Debtors, or any of them, but may sell and deliver any or all of the
Collateral without regard to which of the Debtors are the owners thereof. In
addition to all other sums due any Secured Creditor hereunder, each Debtor shall
pay the Secured Creditors all costs and expenses incurred by the Secured
Creditors, including reasonable attorneys’ fees and court costs, in obtaining,
liquidating or enforcing payment of Collateral or the Secured Obligations or in
the prosecution or defense of any action or proceeding by or against any Secured
Creditor or any Debtor concerning any matter arising out of or connected with
this Agreement or the Collateral or the Secured Obligations, including, without
limitation, any of the foregoing arising in, arising under or related to a case
under the United States Bankruptcy Code (or any successor statute). Any
requirement of reasonable notice shall be met if such notice is personally
served on or mailed, postage prepaid, to the Debtors in accordance with Section
14(b) hereof at least 10 days before the time of sale or other event giving rise
to the requirement of such notice; provided, however, no notification need be
given to a Debtor if such Debtor has signed, after an Event of Default hereunder
has occurred, a statement renouncing any right to notification of sale or other
intended disposition. The Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. Any
Secured Creditor may be the purchaser at any such sale to the extent permitted
by applicable law. Each Debtor hereby waives all of its rights of redemption
from any such sale. The Agent may postpone or cause the postponement of the sale
of all or any portion of the Collateral by announcement at the time and place of
such sale, and such sale may, without further notice, be made at the time and
place to which the sale was postponed or the Agent may further postpone such
sale by announcement made at such time and place. The Agent has no obligation to
prepare the Collateral for sale. The Agent may sell or otherwise dispose of the
Collateral without giving any warranties as to the Collateral or any part
thereof, including disclaimers of any warranties of title or the like, and each
Debtor acknowledges and agrees that the absence of such warranties shall not
render the disposition commercially unreasonable.

 

(c) Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default hereunder, in addition to all other
rights provided herein or

 

-17-



--------------------------------------------------------------------------------

by law, (i) the Agent shall have the right to take physical possession of any
and all of the Collateral and anything found therein, the right for that purpose
to enter without legal process any premises where the Collateral may be found
(provided such entry be done lawfully), and the right to maintain such
possession on the relevant Debtor’s premises (each Debtor hereby agreeing, to
the extent it may lawfully do so, and subject to the rights of any third-party
tenant or subtenant, to lease such premises without cost or expense to the Agent
or its designee if the Agent so requests) or to remove the Collateral or any
part thereof to such other places as the Agent may desire, (ii) the Agent shall
have the right to direct any intermediary at any time holding any Investment
Property or other Collateral, or any issuer thereof, to deliver such Collateral
or any part thereof to the Agent and/or to liquidate such Collateral or any part
thereof and deliver the proceeds thereof to the Agent (including, without
limitation, the right to deliver a notice of control with respect to any
Collateral held in a securities account or commodities account and deliver all
entitlement orders with respect thereto), (iii) the Agent shall have the right
to exercise any and all rights with respect to all Deposit Accounts of each
Debtor, including, without limitation, the right to direct the disposition of
the funds in each Deposit Account and to collect, withdraw, and receive all
amounts due or to become due or payable thereunder, and (iv) each Debtor shall,
upon the Agent’s demand, promptly assemble the Collateral and make it available
to the Agent at a place reasonably designated by the Agent. If the Agent
exercises its right to take possession of the Collateral, each Debtor shall also
at its expense perform any and all other steps requested by the Agent to
preserve and protect the security interest hereby granted in the Collateral,
such as placing and maintaining signs indicating the security interest of the
Agent, appointing overseers for the Collateral and maintaining Collateral
records.

 

(d) Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default, all rights of the Debtors to exercise
the voting and/or consensual powers which they are entitled to exercise pursuant
to Section 8(a)(i) hereof and/or to receive and retain the distributions which
they are entitled to receive and retain pursuant to Section 8(a)(ii) hereof,
shall, at the option of, and upon notice from, the Agent (except to the extent
that the Agent is legally prohibited from giving any such notice), cease and
thereupon become vested in the Agent, which, in addition to all other rights
provided herein or by law, shall then be entitled solely and exclusively to
exercise all voting and other consensual powers pertaining to the Investment
Property and Subsidiary Interests and/or to receive and retain the distributions
which such Debtor would otherwise have been authorized to retain pursuant to
Section 8(a)(ii) hereof and shall then be entitled solely and exclusively to
exercise any and all rights of conversion, exchange or subscription or any other
rights, privileges or options pertaining to any Investment Property or
Subsidiary Interests as if the Agent were the absolute owner thereof including,
without limitation, the rights to exchange, at its discretion, all Investment
Property or Subsidiary Interests or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Agent of any right, privilege or option pertaining to any
Investment Property or Subsidiary Interests and, in connection therewith, to
deposit and deliver the Investment Property or Subsidiary Interests or any part
thereof with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Agent may determine. In
the event the Agent in good faith believes any of the Collateral constitutes
restricted securities within the meaning of any applicable securities laws, any
disposition thereof in compliance with such laws shall not render the
disposition commercially unreasonable.

 

-18-



--------------------------------------------------------------------------------

(e) Without in any way limiting the foregoing, each Debtor hereby grants to the
Agent a royalty-free irrevocable non-exclusive license and right to use all of
such Debtor’s patents, patent applications, patent licenses, trademarks,
trademark registrations, trademark licenses, trade names, trade styles, and
similar intangibles in connection with any foreclosure or other realization by
the Agent on all or any part of the Collateral to the extent permitted by law.
The license and right granted the Agent hereby shall be without any royalty or
fee or charge whatsoever.

 

(f) The powers conferred upon the Agent and the Secured Creditors hereunder are
solely to protect their interest in the Collateral and shall not impose on them
any duty to exercise such powers. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Agent accords its own property, consisting of
similar type assets, it being understood, however, that the Agent shall have no
responsibility for (i) ascertaining or taking any action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve rights against any parties
with respect to any Collateral, or (iii) initiating any action to protect the
Collateral or any part thereof against the possibility of a decline in market
value. This Agreement constitutes an assignment of rights only and not an
assignment of any duties or obligations of the Debtors in any way related to the
Collateral, and neither the Agent nor any Secured Creditor shall have any duty
or obligation to discharge any such duty or obligation. Neither the Agent nor
any Secured Creditor nor any party acting as attorney for the Agent or any
Secured Creditor shall be liable for any acts or omissions or for any error of
judgment or mistake of fact or law other than such person’s gross negligence or
willful misconduct.

 

(g) Failure by the Agent to exercise any right, remedy or option under this
Agreement or any other agreement between any Debtor and the Agent or provided by
law, or delay by the Agent in exercising the same, shall not operate as a
waiver; and no waiver shall be effective unless it is in writing, signed by the
party against whom such waiver is sought to be enforced and then only to the
extent specifically stated. The rights and remedies of the Agent and the Secured
Creditors under this Agreement shall be cumulative and not exclusive of any
other right or remedy which the Agent or any Secured Creditor may have. For
purposes of this Agreement, an Event of Default shall be construed as continuing
after its occurrence until the same is waived in writing by the Agent.

 

Section 11. Application of Proceeds. The proceeds and avails of the Collateral
at any time received by the Agent upon the occurrence and during the
continuation of any Event of Default shall, when received by the Agent in cash
or its equivalent, be applied by the Agent in reduction of, or held as
collateral security for, the Secured Obligations in accordance with the terms of
the Credit Agreement. The Debtors shall remain liable to the Secured Creditors
for any deficiency. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Borrower, as
agent for the Debtors, or to whomsoever the Agent reasonably determines is
lawfully entitled thereto.

 

-19-



--------------------------------------------------------------------------------

Section 12. Continuing Agreement. This Agreement shall be a continuing agreement
in every respect and shall remain in full force and effect until all of the
Secured Obligations, both for principal and interest, have been fully paid and
satisfied and the commitments of the Lenders to extend credit to or for the
account of the Borrower under the Credit Agreement have expired or otherwise
terminated. Upon such termination of this Agreement, the Agent shall, upon the
request and at the expense of the Debtors, forthwith release its liens and
security interests hereunder.

 

Section 13. The Agent. In acting under or by virtue of this Agreement, the Agent
shall be entitled to all the rights, authority, privileges, and immunities
provided in the Credit Agreement, all of which provisions of said Credit
Agreement (including, without limitation, Section 11 thereof) are incorporated
by reference herein with the same force and effect as if set forth herein in
their entirety. The Agent hereby disclaims any representation or warranty to the
Secured Creditors or any other holders of the Secured Obligations concerning the
perfection of the liens and security interests granted hereunder or in the value
of any of the Collateral.

 

Section 14. Miscellaneous. (a) This Agreement cannot be changed or terminated
orally. This Agreement shall create a continuing lien on and security interest
in the Collateral and shall be binding upon each Debtor, its successors and
assigns and shall inure, together with the rights and remedies of the Secured
Creditors hereunder, to the benefit of the Secured Creditors and their
successors and permitted assigns; provided, however, that no Debtor may assign
its rights or delegate its duties hereunder without the Agent’s prior written
consent. Without limiting the generality of the foregoing, and subject to the
provisions of the Credit Agreement, any Lender may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.

 

(b) Except as otherwise specified herein, all notices hereunder shall be in
writing (including, without limitation, notice by telecopy) and shall be given
to the relevant party at its address or telecopier number set forth below (or,
if no such address is set forth below, at the address of the relevant Debtor as
shown on the records of the Agent), or such other address or telecopier number
as such party may hereafter specify by notice to the other given by United
States certified or registered mail, by telecopy or by other telecommunication
device capable of creating a written record of such notice and its receipt.
Notices hereunder shall be addressed:

 

to the Debtors at:

  

to the Agent at:

Nobel Learning Communities, Inc.

  

Harris Trust and Savings Bank

1615 West Chester Pike

  

111 West Monroe Street, 20th Floor East

West Chester, Pennsylvania 19382

  

Chicago, Illinois 60603

Attention:        Chief Financial Officer

  

Attention:        Jay S. Dameron

Telecopy:         (484) 947-2003

  

Telecopy:         (312) 293-8445

 

-20-



--------------------------------------------------------------------------------

with a required copy of notices to the Debtors (not constituting notice) to:

 

Nobel Learning Communities, Inc.

1615 West Chester Pike

West Chester, Pennsylvania 19382

Attention:        General Counsel

Telecopy:         (484) 947-2003

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section.

 

(c) In the event and to the extent that any provision hereof shall be deemed to
be invalid or unenforceable by reason of the operation of any law or by reason
of the interpretation placed thereon by any court, this Agreement shall to such
extent be construed as not containing such provision, but only as to such
jurisdictions where such law or interpretation is operative, and the invalidity
or unenforceability of such provision shall not affect the validity of any
remaining provisions hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect. Without
limiting the generality of the foregoing, in the event that this Agreement shall
be deemed to be invalid or otherwise unenforceable with respect to any Debtor,
such invalidity or unenforceability shall not affect the validity of this
Agreement with respect to the other Debtors.

 

(d) The lien and security interest herein created and provided for stand as
direct and primary security for the Secured Obligations of the Borrower arising
under or otherwise relating to the Credit Agreement as well as for the other
Secured Obligations secured hereby. No application of any sums received by the
Secured Creditors in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied and all commitments to extend credit to or for the account of the
Borrower under the Credit Agreement have expired or otherwise terminated. Each
Debtor acknowledges and agrees that the lien and security interest hereby
created and provided are absolute and unconditional and shall not in any manner
be affected or impaired by any acts of omissions whatsoever of any Secured
Creditor or any other holder of any Secured Obligations, and without limiting
the generality of the foregoing, the lien and security interest hereof shall not
be impaired by any acceptance by any Secured Creditor or any other holder of any
Secured Obligations of any other security for or guarantors upon any of the
Secured Obligations or by any failure, neglect or omission on the part of any
Secured Creditor or any other holder of any of the Secured Obligations to
realize upon or protect any of the Secured Obligations or any collateral or
security therefor. The lien and security interest hereof shall not in any manner
be impaired or affected by (and the Secured Creditors, without notice to anyone,
are hereby authorized to make

 

-21-



--------------------------------------------------------------------------------

from time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Secured Obligations or of any
collateral or security therefor, or of any guaranty thereof, or of any
instrument or agreement setting forth the terms and conditions pertaining to any
of the foregoing. The Secured Creditors may at their discretion at any time
grant credit to the Borrower without notice to the other Debtors in such amounts
and on such terms as the Secured Creditors may elect without in any manner
impairing the lien and security interest created and provided for. In order to
realize hereon and to exercise the rights granted the Secured Creditors
hereunder and under applicable law, there shall be no obligation on the part of
any Secured Creditor or any other holder of any Secured Obligations at any time
to first resort for payment to the Borrower or any other Debtor or to any
guaranty of the Secured Obligations or any portion thereof or to resort to any
other collateral, security, property, liens or any other rights or remedies
whatsoever, and the Secured Creditors shall have the right to enforce this
Agreement against any Debtor or its Collateral irrespective of whether or not
other proceedings or steps seeking resort to or realization upon or from any of
the foregoing are pending.

 

(e) In the event the Secured Creditors shall at any time in their discretion
permit a substitution of Debtors hereunder or a party shall wish to become a
Debtor hereunder, such substituted or additional Debtor shall, upon executing an
agreement in the form attached hereto as Schedule G, become a party hereto and
be bound by all the terms and conditions hereof to the same extent as though
such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedules A, B, C, D,
E, and F hereto with respect to it. No such substitution shall be effective
absent the written consent of the Agent nor shall it in any manner affect the
obligations of the other Debtors hereunder.

 

(f) This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. Each
Debtor acknowledges that this Agreement is and shall be effective upon its
execution and delivery by such Debtor to the Agent, and it shall not be
necessary for the Agent to execute this Agreement or any other acceptance hereof
or otherwise to signify or express its acceptance hereof.

 

(g) This Agreement shall be deemed to have been made in the State of Illinois
and shall be governed by, and construed in accordance with, the laws of the
State of Illinois. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provision hereof.

 

(h) Each Debtor hereby submits to the non-exclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
state court sitting in the City of Chicago, Illinois, for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each Debtor irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
form. EACH DEBTOR AND, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT, EACH SECURED
CREDITOR HEREBY

 

-22-



--------------------------------------------------------------------------------

IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

[SIGNATURE PAGES TO FOLLOW]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

“DEBTORS”

NOBEL LEARNING COMMUNITIES, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Chief Financial Officer

MERRYHILL SCHOOLS NEVADA, INC.

By

 

/s/ Gary Lea

--------------------------------------------------------------------------------

Name

 

Gary Lea

Title

 

President, Secretary, Treasurer

NEDI, INC.

By

 

/s/ William E. Bailey

--------------------------------------------------------------------------------

Name

 

William E. Bailey

Title

 

Vice President

THE HOUSTON LEARNING ACADEMY, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Vice President

HOUSTON LEARNING ACADEMY–SAN ANTONIO, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

 

S-1



--------------------------------------------------------------------------------

SPYROS, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

ORTHONI, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

MARIAN CATECHIS, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

SANC, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

MALONA, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Assistant Secretary

NOBEL LEARNING TECHNOLOGIES, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Secretary

 

S-2



--------------------------------------------------------------------------------

NOBEL SCHOOL MANAGEMENT SERVICES, INC.

By

 

/s/ Kathy E. Herman

--------------------------------------------------------------------------------

Name

 

Kathy E. Herman

Title

 

Secretary

NOBEL EDUCATION DYNAMICS FLORIDA, INC.

By

 

/s/ William E. Bailey

--------------------------------------------------------------------------------

Name

 

William E. Bailey

Title

 

Vice President

PALADIN ACADEMY, L.L.C.

By:

 

Nobel Learning Communities Inc., its
sole member

   

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

   

Name

 

Thomas Frank

   

Title

 

Chief Financial Officer

THE ACTIVITIES CLUB, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Secretary

 

Accepted and agreed to in Chicago, Illinois, as of the date first above written.

 

HARRIS TRUST AND SAVINGS BANK, as Agent

By

 

/s/ Jay S. Dameron

--------------------------------------------------------------------------------

Name

 

Jay S. Dameron

Title

 

Vice President

 

S-3



--------------------------------------------------------------------------------

SCHEDULE A

 

(The schedules to this agreement will be furnished supplementally by the
Registrant to the

Securities and Exchange Commission upon request.)

 

S-1